DETAILED ACTION
The instant application having Application No. 16/535,878 filed on 8/8/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “integer multiplier logic block[s]” in Claims 1-20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claims 1-20, the limitation “integer multiplier logic block(s)” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
Specifically, the term “integer multiplier logic block” does not appear in the specification.  Thus, the specification cannot disclose corresponding structure to support a 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 4, 5-7, 9-10, 12, and 17-19 are additionally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 4, it recites “the floating-point operands” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

As per Claim 5, it recites “the plurality of arithmetic logic blocks” in line 4.  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 recites “integer multiplier logic blocks”.

As per Claim 9, it recites “the plurality of multiplier logic blocks” in line 6.  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 recites “integer multiplier logic blocks”.

As per Claim 12, it recites “the plurality of integer logic blocks” in line 2.  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 recites “integer multiplier logic blocks”.

As per Claim 17, it recites “the plurality of arithmetic logic blocks” in line 4.  There is insufficient antecedent basis for this limitation in the claim, as Claim 13 recites “integer multiplier logic blocks”.

Claims 6-7, 10, and 18-19 are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the functions corresponding to the “integer multiplier logic blocks” recited in Claims 1-20.  Therefore, the specification does not describe an invention that achieves the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are drawn to a signal, per se.

Claims 13-19 recite a “machine-readable storage medium” containing instructions which causes a processor to execute the recited steps.  However, the specification fails to explicitly define the term “machine-readable storage medium”.  Without a corresponding definition in the specification or the claims that explicitly limits the term to non-transitory embodiments, it must be interpreted as inclusive of transitory forms of signal transmission which can store instructions and are readable by a machine, such as a carrier wave or transmission wave, which are drawn to a form of energy.  Energy is not one of the four categories of invention.  Therefore, the claim is directed to non-statutory subject matter.
A claim(s) drawn to such a medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siu et al. (US 2006/0101244).

As per Claim 1, Siu discloses a circuit comprising: a mode selection input that selects a mode from a set of modes comprising a first mode and a second mode (Abstract and Figures 3-5 and Paragraphs 0071 and 0075-0076, an MMAD circuit performs integer operations such as IMAD in a first mode and floating-point operations such as FMAD in a second mode, in accordance with OPCTL control signals selecting an operand input format i.e. mode);  and a plurality of integer multiplier logic blocks (Figure 7A and Paragraphs 0089-0090, a multiplier 414 which performs integer multiplication, e.g. IMUL and IMAD, comprises logic blocks 704, 706, 708, and 710);  wherein: in the first mode, the plurality of integer multiplier logic blocks is configured to perform operations on integer operands; and in the second mode, the plurality of integer multiplier logic blocks is configured to perform operations on floating-point operands (Figures 3, 7A and Paragraphs 0180-0184 and 0146-0150, multiplier 414 operates on integer operands for e.g. IMAD, and operates on floating-point operands for e.g. FMAD). 

As per Claim 2, Siu discloses the circuit of claim 1, further comprising: a set of input connections; and bit remapping circuitry that selectively connects the input connections to the integer multiplier logic blocks based on the mode selection input, the bit remapping circuitry being used in both the first mode and the second mode (Figures 4-5, multiplexers 514-516 in Formatting block 400 select between the set of floating-point and integer inputs, i.e. 8b integer, 16b integer, FP16 and FP32 inputs). 



As per Claim 5, Siu discloses the circuit of claim 1, wherein: the floating-point operands are of a first format; the set of modes further comprises a third mode; in the third mode, the plurality of arithmetic logic blocks is configured to perform operations on second floating-point operands of a second format (Figure 5 and Paragraphs 0049-0051 and 0073-0077, MMAD unit performs operations on FP32 as well as FP16 floating-point operands in accordance with OPCTL control signal(s));  the performing of operations on the floating-point operands of the first format comprises converting the floating-point operands to a third format; and the performing of operations on the second floating-point operands of the second format comprises converting the second floating-point operands to the third format (Figure 5 and 0073-0077, FP16 and FP32 operands are both converted to a 33-bit internal representation). 

As per Claim 7, Siu discloses the circuit of claim 5, wherein: a mantissa size of the third format is greater than or equal to a mantissa size of the first format; the mantissa size of the third 

As per Claim 8, Siu discloses the circuit of claim 1, further comprising: an adder that generates a result that is a sum of partial products (Figures 7A, 8A and Paragraphs 0089 and 0096-0097, e.g. CSA 710 sums partial products; alternatively, IP Adder 804 adds the sum and carry (R2a and R2b) partial products). 

As per Claims 13-14, 16-17 and 19, they are medium claims comprising the limitations of the circuit(s) recited in Claims 1-2, 4-5 and 7.  Thus, Claims 13-14, 16-17 and 19 are rejected under the same rationale as presented in the rejection(s) of Claims 1-2, 4-5 and 19 above.

As per Claim 20, it is a method claim comprising the limitations of the circuit recited in Claim 1.  Thus, Claim 1 is rejected under the same rationale as presented in the rejection of Claim 1 above.

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 13-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urbanski et al. (WO 2020/067908).

As per Claim 1, Urbanski discloses a circuit comprising: a mode selection input that selects a mode from a set of modes comprising a first mode and a second mode (Abstract and Figure 10 and Paragraph 0059, a Mode Controller 1000 outputs control signal(s) for switching between a first mode wherein floating-point values are multiplied and added, and a second mode wherein integer values are multiplied and added);  and a plurality of integer multiplier logic blocks; wherein: in the first mode, the plurality of integer multiplier logic blocks is configured to perform operations on integer operands; and in the second mode, the plurality of integer multiplier logic blocks is configured to perform operations on floating-point operands (Abstract and Figure 10 and Paragraphs 0058, 0062 and 0068-0069, a plurality of parallel multipliers 1034 perform integer multiplication in the “second mode” and floating-point multiplication in the “first mode”). 

As per Claim 2, Urbanski discloses the circuit of claim 1, further comprising: a set of input connections; and bit remapping circuitry that selectively connects the input connections to the integer multiplier logic blocks based on the mode selection input, the bit remapping circuitry 

As per Claim 8, Urbanski discloses the circuit of claim 1, further comprising: an adder that generates a result that is a sum of partial products (Figure 10, adders 1046). 

As per Claims 13-14, they are medium claims comprising the limitations of the circuit(s) recited in Claims 1-2.  Thus, Claims 13-14 are rejected under the same rationale as presented in the rejection(s) of Claims 1-2 above.

As per Claim 20, it is a method claim comprising the limitations of the circuit recited in Claim 1.  Thus, Claim 1 is rejected under the same rationale as presented in the rejection of Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanski in view of Langhammer et al. (US 8,041,759).


However, Langhammer teaches a plurality of multiplier logic blocks comprising interconnection circuitry among the plurality of multiplier logic blocks, the interconnection circuitry comprising a plurality of registers and multiplexers (Abstract and Figures 2, 4-6 and Column 2, lines 49-55, a plurality of parallel multipliers with adder circuitry for summing the products – similarly to Urbanski – further comprises programmable CHAININ and CHAINOUT connections among the adder circuitry comprising pipeline registers and multiplexers, e.g. 407, 49 and 400).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the output adder stage taught by Langhammer with the vector multiplication circuit disclosed by Urbanski because it provides for reconfigurability of a parallel multiply-adder architecture, such as the ability to perform various FIR and IIR filters in addition to vector/matrix multiplication as well as independent parallel multiply-adds (Langhammer, Abstract).

As per Claim 15, it is a medium claim comprising the limitations of the circuit recited in Claim 3.  Thus, Claim 15 is rejected under the same rationale as presented in the rejection of Claim 3 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siu in view of Thapliyal et al., “Combined Integer and Floating Point Multiplication Architecture (CIFM) for FPGAs and Its Reversible Logic Implementation”.

As per Claim 11, Siu does not explicitly disclose the circuit of claim 1, further comprising: a plurality of output connections that, in the first mode and the second mode, provide a plurality of partial products, wherein the bit width of each partial product is based on the number of partial products provided. 
However, Thapliyal discloses a multiplier configurable to operate on floating-point and integer operands, further comprising: a plurality of output connections that, in the first mode and the second mode, provide a plurality of partial products, wherein the bit width of each partial product is based on the number of partial products provided (Abstract and Figures 2-3 and Section II and Section III A, a combined floating-point and integer multiplier checks whether mantissas or integers are 4, 8, 12, 16, 20, or 24 bits and turns off 4-bit or 12-bit multiplication modules accordingly; thus, partial products are not generated for unpowered multiplier modules).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the combined integer/floating-point multiplier taught by Thapliyal with the combined integer/floating-point multiplier disclosed by Siu because it provides power savings as well as self repairability (Thapliyal, Abstract and Section III A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182